Case 20-21451-jrs       Doc 40    Filed 11/17/20 Entered 11/17/20 12:43:20          Desc Main
                                  Document      Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 IN RE:
                                                 CHAPTER 11
 CROWN ASSETS, LLC,
                                                 CASE NO. 20-21451-jrs
          Debtor.

 SAHIB ARORA, VINEET SINGH,
 KING GROUP MGMT LLC, MAHARAJA
 INVESTMENTS LLC, and ZILLIONAIRE
 ASSETS LLC,                                     CONTESTED MATTER

          Movants,

 v.

 CROWN ASSETS, LLC,

          Respondent.

              MOTION AND COMBINED BRIEF FOR ORDER AUTHORIZING
            BANKRUPTCY RULE 2004 EXAMINATION OF CROWN ASSETS, LLC

       COME NOW Sahib Arora, Vineet Singh, and King Group MGMT LLC (collectively, the
“Arora Parties” or “Movants”) and hereby move this Court for an Order authorizing Movants to
conduct an examination of Crown Assets, LLC (“Respondent” or “Examinee”) pursuant to Rule
2004 of the Federal Rules of Bankruptcy Procedure, and in so doing respectfully show the Court
the following:
                                                1.
       On October 25, 2020, Crown Assets, LLC filed a Voluntary Petition for Relief under
Chapter 11 of Title 11 of the United States Code (hereinafter the “Bankruptcy Code”).
                                                2.
       Federal Rule of Bankruptcy Procedure 2004 (“Bankruptcy Rule 2004”) provides, in
pertinent part, that upon motion of any party in interest, the Court may order the examination of
any entity. Bankruptcy Rule 2004 further provides that the examination may relate to “to any
matter which may affect the administration of the Debtor’s Estate”. The Advisory Committee’s
Note to Bankruptcy Rule 2004 provides, in pertinent part, that the Motion may be heard ex parte
or may be heard on notice.
Case 20-21451-jrs       Doc 40     Filed 11/17/20 Entered 11/17/20 12:43:20       Desc Main
                                   Document      Page 2 of 7


                                                   3.
         The Examinee, upon information and belief, has information regarding matters
necessary for the administration of this estate.
                                                   4.
         Movants request that the Examinee’s Bankruptcy 2004 exam be conducted on
December 3, 2020, at 10:00 o’clock a.m. at Jones & Walden LLC, 699 Piedmont Avenue, NE,
Atlanta, GA 30308, or upon such date, time and place as may be appropriate.
                                                   5.
         Movants respectfully request that the Court enter an Order (i) authorizing the
examination of Examinee with regard to all matters within the scope of Bankruptcy Rule 2004,
and (ii) compelling Examinee to produce all those documents set forth on Exhibit “A” which is
attached hereto on or by November 30, 2020, at 10:00 a.m. to the office of Jones & Walden LLC
located at 699 Piedmont Avenue, NE, Atlanta, GA 30308 or sent by electronic means to Leon S.
Jones.


         WHEREFORE, Movants pray that this Court enter an Order authorizing the examination
of the Examinee pursuant to Federal Rule of Bankruptcy Procedure 2004; and further
authorizing the Movants to command the production of documents pursuant to F.R.C.P. 45 and
Federal Rule of Bankruptcy Procedure 7026; and that the Movants be granted such other relief
as may be just and proper.
         Respectfully submitted this 17th day of November, 2020.

                                              JONES & WALDEN LLC
                                              /s/ Leon S. Jones
                                              Leon S. Jones
                                              Georgia Bar No. 003980
                                              Attorney for Movants
                                              699 Piedmont Avenue, NE, Atlanta, Georgia 30308
                                              (404) 564-9300
                                              ljones@joneswalden.com


                                              THE DOMINY LAW FIRM, LLC
                                              /s/ Michael A. Dominy
                                              Michael A. Dominy
                                              Georgia Bar No. 225335
                                              Attorney for Movants
                                              729 Piedmont Avenue, NE, Atlanta, Georgia 30308
                                              (404) 900-9570
                                              michael@dominylaw.net
Case 20-21451-jrs       Doc 40    Filed 11/17/20 Entered 11/17/20 12:43:20            Desc Main
                                  Document      Page 3 of 7


                                          EXHIBIT “A”


                                          DEFINITIONS
       i.        The term “document” in this Examination refers to tangible things which are in the
possession, custody, or control of you or others acting on your behalf and means any tangible
things from or on which information can be stored, recorded, processed, transmitted, inscribed
or memorialized in any way, by any means, regardless of technology or form, including, but not
limited to, letters, correspondence, papers, books, accounts, newspaper, magazine and journal
articles, photographs, records, objects, telegrams, cables, telex messages, memoranda, notes,
notations, work papers, transcripts, minutes, reports and recordings of telephone or other
conversations, interviews, conferences, other meetings, occurrences or transactions, writings,
drawings, graphs, charts, affidavits, transcripts of depositions or hearings, statements,
summaries, opinions, reports, tests, experiments, analyses, evaluations, contracts, agreements,
ledgers, journals, books or records of accounts, receipts, summaries of accounts, balance
sheets, income statements, financial statements, statistical records, desk calendars,
appointment books, diaries, lists, tabulations, sound, video or other recordings, computer
printouts, computer database, data processing input and output, microfilms, all other records
kept by electronic, photographic or mechanical means, and other data compilations from which
information can be obtained or translated, if necessary, you through appropriate detection
devices into reasonable usable form, and things similar to all the foregoing, however
denominated. Each copy of a document which contains any separate notations or writings
thereon shall be deemed to be a separate document for purposes of this Examination.
      ii.      The term “person” in this Examination includes natural persons, corporations,
firms, partnerships, proprietorships, associations, LLC’s, LLP’s, LLLP’s, and any and all other
organizations and entities.

      iii.     The term “entity” means any and all corporations, firms, partnerships,
proprietorships, associations, LLC’s, LLP’s, LLLP’s, and any and all other organizations and
entities.

     iv.      The term “petition date” refers to the bankruptcy petition date in this case, and
the petition date of any other bankruptcy case filed by any Debtor(s) (or affiliate of any
Debtor(s)).

      v.       “Debtor” means Crown Assets, LLC.

     vi.      The terms “you,” “your,” and “yours,” as used herein, refers to Respondent and
any Person acting on Respondent’s behalf.

    vii.       The term “Ahuja” means Karan Ahuja.

    viii.      The term “Singh” means Charanjeev Singh.
Case 20-21451-jrs     Doc 40     Filed 11/17/20 Entered 11/17/20 12:43:20              Desc Main
                                 Document      Page 4 of 7




                             DOCUMENTS TO BE PRODUCED

  (1)    Any and all copies of income tax returns, corporate tax returns, sales and use tax
         returns, and/or intangible tax returns, filed by you, individually or jointly with any other
         person or entity, filed with the federal, state or municipal governments, for the tax
         years 2017 to the present.

  (2)    Any and all ledgers, balance sheets, profit and loss statements, financial statements,
         and other financial records relating to Debtor or you covering, in whole or in part, any
         period from January 2017 to the present.

  (3)    Any and all records, documents, memoranda and correspondence relating to any
         financial statements or net worth statements submitted by Debtor or any entity in
         which Debtor holds any interest, to any bank, lending institution or any other entity
         for the period January 2017 to the present.

  (4)    Any and all records, documents, memoranda and correspondence relating to any
         financial statements or net worth statements submitted by you, to any bank, lending
         institution or any other entity for the period January 2017 to the present.

  (5)    Any and all records, documents, memoranda, correspondence, or contracts
         pertaining to any salary, compensation, or money of any kind paid by Debtor to
         Ahuja or Singh for the period January 2017 to the present.

  (6)    Copies of any and all reports or documents prepared by any expert witness prepared
         for Debtor or you for use in this Bankruptcy Case.

  (7)    Any and all documents you intend to use or may use as evidence at any hearing in
         this Bankruptcy Case.
  (8)    Any and all reports, documents, drafts thereof and correspondences related thereto
         of any expert witness you may call at any hearing.
  (9)    Any and all appraisals, drafts thereof and correspondences related thereto of any
         real property: (a) owned or managed by Debtor, or (b) owned or managed by any
         entity in which Debtor owns any interest.
  (10)   Any and all documents you intend to use or may use as evidence at hearing on any
         motion filed by Debtor, without limitation, the motion requesting permission to use
         cash collateral or matters related thereto.

  (11)   Any and all W-2 or 1099 forms issued by or received by Debtor for the period
         January 2017 to the present.

  (12)   Any and all W-2 or 1099 forms issued by or received by Ahuja, individually or jointly
         with any other person or entity, for the period January 2017 to the present.

  (13)   Any and all W-2 or 1099 forms issued by or received by Singh, individually or jointly
         with any other person or entity, for the period January 2017 to the present.
Case 20-21451-jrs    Doc 40     Filed 11/17/20 Entered 11/17/20 12:43:20            Desc Main
                                Document      Page 5 of 7


  (14)   Any and all copies of income tax returns, corporate tax returns, sales and use tax
         returns, and/or intangible tax returns filed with the federal, state or municipal
         governments, for the tax years 2017 to the present by Debtor or any entity in which
         Debtor holds any interest, individually or jointly with any other person or entity.

  (15)   Any and all copies of income tax returns, corporate tax returns, sales and use tax
         returns, and/or intangible tax returns filed with the federal, state or municipal
         governments, for tax years January 2017 to the present: (a) by Ahuja, individually or
         jointly with any other person or entity, and (b) by any person or entity for which Ahuja
         served as an officer or was an owner, (c) or from which Ahuja received distributions.

  (16)   Any and all copies of income tax returns, corporate tax returns, sales and use tax
         returns, and/or intangible tax returns filed with the federal, state or municipal
         governments, for tax years January 2017 to the present: (a) by Singh, individually or
         jointly with any other person or entity, and (b) any person or entity for which Singh
         served as an officer or was an owner, or (c) from which Singh received distributions.

  (17)   Any and all documents (including operating agreements, bylaws, memoranda,
         correspondence, stock certificates, bond certificates, mutual fund certificates and any
         other evidence of ownership of any interest) in any entity naming Ahuja or Singh,
         individually or jointly with any other person or entity, for the period January 2017 to
         the present.

  (18)   Any and all documents (including operating agreements, bylaws, memoranda,
         correspondence, stock certificates, bond certificates, mutual fund certificates and any
         other evidence of ownership of any interest) in any entity naming Debtor or any entity
         in which Debtor holds any interest, individually or jointly with any other person or
         entity, for the period January 2017 to the present.

  (19)   Copies of any real estate tax bills, notices or assessments received by Debtor or any
         entity in which Debtor holds any interest for the period January 2017 to the present.

  (20)   Any and all copies of income tax returns, corporate tax returns, sales and use tax
         returns, and/or intangible tax returns, filed with the federal, state or municipal
         governments, for the tax years 2017 to the present by Debtor or any entity in which
         Debtor holds any interest, individually or jointly with any other person or entity.

  (21)   Any and all bank statements or any account in the name of Debtor or any entity in
         which Debtor holds any interest covering, in whole or in part, any period from
         January 2017 to the present.

  (22)   Any and all bank statements or any account in the name of you or any entity in which
         you hold any interest covering, in whole or in part, any period from January 2017 to
         the present.
Case 20-21451-jrs       Doc 40   Filed 11/17/20 Entered 11/17/20 12:43:20         Desc Main
                                 Document      Page 6 of 7


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

 IN RE:
                                                CHAPTER 11
 CROWN ASSETS, LLC,
                                                CASE NO. 20-21451-jrs
          Debtor.

 SAHIB ARORA, VINEET SINGH,
 KING GROUP MGMT LLC, MAHARAJA
 INVESTMENTS LLC, and ZILLIONAIRE
 ASSETS LLC,                                    CONTESTED MATTER

          Movants,

 v.

 CROWN ASSETS, LLC,

          Respondent.

                                 CERTIFICATE OF SERVICE

        This is to certify that on this day the foregoing Motion and Combined Brief for Order
Authorizing Bankruptcy Rule 2004 Examination of Crown Assets, LLC (the “Motion”) was
electronically filed using the Bankruptcy Court’s Electronic Case Filing program which sends a
notice of and an accompanying link to the Motion to the following parties who have appeared in
this case under the Bankruptcy Court’s Electronic Case Filing program:

      •   Jody Charles Campbell jody@blumcampbell.com
      •   Benjamin Keck bkeck@rlklawfirm.com, mwinokur@rlklawfirm.com;
          swenger@rlklawfirm.com;csmith@rlklawfirm.com;bwenger@rlklawfirm.com
      •   David S. Klein dklein@rlklawfirm.com, swenger@rlklawfirm.com;
          yalamin@rlklawfirm.com;R71213@notify.bestcase.com;csmith@rlklawfirm.com;1030641
          420@filings.docketbird.com;bwenger@rlklawfirm.com
      •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
      •   William A. Rountree wrountree@rlklawfirm.com, swenger@rlklawfirm.com;
          yalamin@rlklawfirm.com;6717577420@filings.docketbird.com;R71213@notify.bestcase.
          com;csmith@rlklawfirm.com;ablanco@rlklawfirm.com;bwenger@rlklawfirm.com
      •   Todd H. Surden todd.surden@hartmansimons.com,
          deloris.person@hartmansimons.com
      •   Eric N. Van De Water eric@isenberg-hewitt.com, evandewater@isenberg-hewitt.com
      •   David S. Weidenbaum david.s.weidenbaum@usdoj.gov

       I further certify that on this day I caused a true and correct copy of the Motion to be
served on all parties referenced below by depositing a copy in the United States Mail, postage
Case 20-21451-jrs       Doc 40   Filed 11/17/20 Entered 11/17/20 12:43:20   Desc Main
                                 Document      Page 7 of 7


prepaid, to the following:

                                     Crown Assets, LLC
                             7530 Saint Marlo Country Club Pkwy
                                     Duluth, GA 30097

       This 17th day of November, 2020.

                                          JONES & WALDEN LLC

                                          /s/ Leon S. Jones
                                          Leon S. Jones
                                          Georgia Bar No. 003980
                                          Attorney for Movants
                                          699 Piedmont Avenue, NE
                                          Atlanta, Georgia 30308
                                          (404) 564-9300
                                          ljones@joneswalden.com
